EXHIBIT 10.5

 

HOSPITALITY PROPERTIES TRUST

 

Summary of Trustee Compensation

 

The following is a summary of the currently effective compensation of the
Trustees of Hospitality Properties Trust, or the Company, for services as
Trustees, which is subject to modification at any time by the Board of Trustees.

 

·



Each Independent Trustee receives an annual fee of $40,000, plus a fee of $1,000
for each meeting attended. Up to two $1,000 fees are payable if more than one
board and board committee meetings are held on the same date.

 

·



The chairpersons of the audit committee, the compensation committee and the
nominating and governance committee, each of whom is an Independent Trustee,
receive an additional annual fee of $12,500, $7,500 and $7,500, respectively.

 

·



The lead independent trustee, who is an Independent Trustee, receives an
additional annual fee of $10,000.

 

·



Each Trustee receives a grant of 2,500 of the Company’s common shares of
beneficial interest on the date of the first board meeting following each annual
meeting of shareholders (or, for Trustees who are first elected or appointed at
other times, on the day of the first board meeting attended).

 

·



The Company generally reimburses all Trustees for travel expenses incurred in
connection with their duties as Trustees and for out of pocket costs incurred
from their attending certain continuing education programs.

 



--------------------------------------------------------------------------------